PER CURIAM.
REVERSED. We conclude that the trial court erred in determining that the appellant had failed to allege and demonstrate that the appellee had sufficient connection with the state of Florida to authorize Florida courts to exercise jurisdiction over the appellee. See Lacy v. Force V Corp., 403 So.2d 1050 (Fla. 1st DCA 1981).
The appellants’ action as alleged involves an agreement entered into in Florida, contemplating services and sales in Florida, and directly involving the transfer of stock in a Florida corporation. We believe these circumstances are sufficient to demonstrate jurisdiction under Section 48.-193(l)(g), Florida Statutes (1989), and to put the appellee on notice that it should reasonably anticipate being brought before a Florida court if legal disputes arise out of these circumstances.
ANSTEAD and GLICKSTEIN JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.